Citation Nr: 1401158	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-23 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a rating greater than 20 percent for right hip fibrous dysplasia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.








INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 


FINDING OF FACT

The Veteran's dysplasia of the right femoral neck, which was surgically stabilized in 1989 with a pin in the neck and plate in the proximal femoral shaft, is manifested by pain, flare-ups, an antalgic gait, and shortening of the right leg by 1.8 centimeters, with normal range of motion including after repetitive use.  


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for right hip dysplasia have not been satisfied at any point during the pendency of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.71a, Diagnostic Code 5299-5255 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  



An April 2008 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran's service treatment records and private treatment records submitted by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  VA also attempted to obtain records from the office of D. Yamashita, MD, in accordance with a release form (VA Form 21-4142) filled out by the Veteran, but received a negative response in April 2008.  See 38 C.F.R. § 3.159(c).  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  

A VA examination was performed in May 2008 that includes consideration of the Veteran's medical history and sets forth findings that enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  Although the Veteran asserted in a June 2009 statement that he had not been physically examined apart from an x-ray study, the examination report includes range-of-motion findings and measurement of the Veteran's right leg, thus showing that the Veteran was in fact examined.  There is no evidence indicating that there has been a material change in the severity of his right hip disorder since the May 2008 examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  

In a November 2013 brief, the Veteran's representative argued that because the VA examination was five years old, a new examination should be performed, noting that "when a veteran claims that his disorder is worse than when originally rated, and when the available evidence is too old for an evaluation of his current disorder . . . a new examination" is required under VA's duty to assist.  However, neither this brief nor any other evidence of record indicates that the Veteran's right hip has worsened since he was last examined (as opposed to when he was "originally rated" in April 1972).  In the absence of such evidence, the VA examination is not "old" merely because it was conducted five years prior to this decision.  The law does not dictate automatic re-examination merely because of the passage of time.  See id. Indeed, the Veteran's main contention, as expressed in his March 2008 claim and July 2009 notice of disagreement (NOD) appears to concern worsening of his hip between 1971 and the hip surgery that occurred in 1989, and also with possible future complications, rather than with the time frame on appeal.  Accordingly, further examination is not warranted. 

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review.  


II. Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  



Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, if supported by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (concerning staged ratings in initial rating cases).

The Veteran's right hip fibrous dysplasia has been rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5255, for impairment of the femur.  See 38 C.F.R. § 4.20 (2013); Vogan, 24 Vet. App. at 161.  

Under DC 5255, malunion of the femur with slight knee or hip disability is assigned a 10 percent evaluation.  Malunion of the femur with moderate knee or hip disability is assigned a 20 percent evaluation.  Malunion of the femur with marked knee or hip disability is assigned a 30 percent evaluation.  Fracture of the surgical neck of the femur, with false joint, or fracture of the shaft or anatomical neck of the femur with nonunion, but without loose motion, and weight bearing preserved with the aid of a brace, is assigned a 60 percent evaluation.  The highest rating available under DC 5255, 80 percent, is assigned for fracture of the shaft or anatomical neck of the femur, with nonunion, with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a.

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59 (2013).  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. § 4.40 (2013).  Consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  38 C.F.R. § 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  

By way of background, the Veteran underwent a right hip bone graft of the iliac crest during active service in 1971.  In April 1989, he had a recurrence of the fibrous dysplasia of the right femoral neck and underwent surgery consisting of bone grafting and biomechanical stabilization of the neck with a hip screw side plate, as reflected in a private treatment record.  There is no evidence of a recurrence of fibrous dysplasia since that time. 

At the May 2008 VA examination, the Veteran denied constant pain of the hip, but reported flare-ups of pain along the lateral hip triggered by mowing the lawn.  These occurred once a week and lasted three days at a time.  They were partially relieved by Advil.  The Veteran stated that he was limited to walking a quarter of a mile, but standing was not limited.  He further related that he was unable to lay on his right side due to the hip pain.  He denied weakness, stiffness, swelling, heat or redness, instability, giving way, or locking of the hip.  His right hip disorder affected his ability to do chores, shop, and exercise.  He did not use any assistive devices, including crutches, a brace, a cane, or corrective shoes.  On examination, his gait was antalgic.  Flexion of the right hip was from 0 to 125 degrees, extension from 0 to 30 degrees, adduction from 0 to 25 degrees, abduction from 0 to 45 degrees, external rotation from 0 to 60 degrees, and internal rotation from 0 to 40 degrees.  There was no pain on range-of-motion testing.  There was no reduced range of motion or joint function following repetition due to pain, fatigue, incoordination, weakness or lack of endurance.  The right leg was 1.8 centimeters shorter than the left.  The examiner found there would be no additional limitation due to repetitive use during flare-ups.  The examiner observed that a right heel lift would help the Veteran's antalgic gait.  An x-ray study showed an open reduction internal fixation with a pin in the femoral neck and a plate in the proximal femoral shaft.  The hip joint was unremarkable.  

The evidence does not show marked as opposed to moderate hip disability given the fact that the Veteran's right hip disorder is not manifested by abnormal or painful range of motion, including after repetitive use, or by weakness, fatigue, stiffness, locking, instability, redness, swelling, or lack of endurance.  Moreover, the examiner concluded that the Veteran's hip joint was unremarkable, and did not indicate that the Veteran's hip disorder was significant.  Although the Veteran has reported flare-ups triggered by activities such as mowing the lawn, and suggested in his July 2009 NOD that they were more severe than as described in the examination report, the evidence does not show that such flare-ups cause additional impairment to the extent that it is considered marked rather than moderate.  Thus, a 30 percent rating is not warranted under DC 5255.  See 38 C.F.R. § 4.71a.  Ratings of 60 or 80 percent under DC 5255 are also not warranted, as there is no evidence of fracture of the surgical neck with false joint, or non-union of the femur.  See id.

A higher rating is also not warranted based on limitation of motion.  The Veteran's range of motion was normal, even after repetitive testing.  See 38 C.F.R. § 4.71a, Plate II.  There is no evidence of limitation of motion, including during flare-ups, that meets the criteria for compensable ratings under any of the diagnostic codes pertaining to limitation of motion.  See id., DC's 5251, 5252, 5253 (2013). 

A higher rating is also not warranted based on the Veteran's reported flare-ups, pain, and antalgic gait, as there is no evidence that these manifestations are productive of disability beyond the 20 percent rating already assigned for moderate disability of the hip, which necessarily contemplates its disabling effects.  See 38 C.F.R. §§ 4.1, 4.10, 4.21 (2013).  In this regard, the Veteran denied stiffness, weakness, lack of endurance, and fatigue at the examination, and no evidence of such was found on examination.  Indeed, the Veteran's ranges of motion remained normal even after repetitive testing.  Thus, a higher rating is not warranted under sections 4.40, 4.45 and 4.59 of the regulations.  See DeLuca, 8 Vet. App. at 206-07; Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (observing that pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  

The Board has considered the application of other diagnostic codes.  Diagnostic Code 5275 pertains to shortening of the bones of the lower extremity.  38 C.F.R. § 4.71a.  Diagnostic Code 5275 provides, in pertinent part, that there must be shortening of a lower extremity of 11/4 to 2 inches (3.2 centimeters (cms) to 5.1 cms) to warrant a compensable rating.  Id.  Because the Veteran has shortening of the right leg by 1.8 cms, it does not meet the criteria for a compensable rating under this DC.  See id. 

The Veteran has also argued that surgical placement of a pin and plate in the femoral neck and proximal shaft constitute a prosthesis.  However, because there was no prosthetic replacement of the hip, DC 5054, which pertains to hip replacements by a prosthesis, does not apply.  38 C.F.R. § 4.71a.  The Board has considered the Veteran's concern that a hip replacement may be needed in the future if his hip were to fracture.  However, ratings may only be assigned for the present level of disability as manifested during the period on appeal. 

Diagnostic Codes 5003 and 5010 pertain to arthritis.  See 38 C.F.R. § 4.71a.  There is no evidence of arthritis of the hip.  Moreover, in the absence of limitation of motion, the highest rating available for arthritis is 20 percent, at which the Veteran's right hip disability is already evaluated.  A separate rating for arthritis, assuming this pathology were present, would also not be warranted, as this would result in compensating the Veteran's disability twice under different diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  

Finally, there is no evidence of ankylosis of the hip, flail joint, or genu recurvatum.  Thus, higher or separate ratings under DC's 5250, 5254, and 5263, which pertain to these disorders, respectively, are not warranted.  See 38 C.F.R. § 4.71a.

Because the Veteran's right hip disorder has not met the criteria for a rating greater than 20 percent at any point during the pendency of this claim, as discussed above, staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.

The Veteran has not stated, and there is no evidence showing, that his right hip disorder prevents him from obtaining or maintaining substantially gainful activity.  See 38 C.F.R. §§ 3.340, 4.16 (2013); see also Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding, in relevant part, that the issue of entitlement to TDIU is part and parcel of an increased rating claim when unemployability in connection with that disability is raised by the claimant or the record).  Thus, the issue of entitlement to TDIU has not been raised. 

Referral of the Veteran's bilateral right hip disorder for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his right hip dysplasia residuals with the schedular criteria does not show such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  His disability is manifested by pain, flare-ups, an antalgic gait, and shortening of the right leg.  These symptoms and functional limitations are addressed in sections 4.40, 4.45, and 4.59 of the regulations, as well as by DC's 5255 for impairment of the femur and DC 5275 for shortening of the bones of the lower extremity.  See 38 C.F.R. § 4.71a.  



Although specific examples of functional impairment, including with regard to standing, walking, exercising, and doing chores are not mentioned in the rating criteria, the schedule of ratings is necessarily designed with a view toward compensating a wide range of functional limitations.  See 38 C.F.R. § 4.1 (providing that the degree of disabilities specified in the rating criteria are considered adequate to compensate for considerable loss of working time); 38 C.F.R. § 4.10 (titled "Functional Impairment" and providing that the basis of disability evaluations is the ability of the body to function under ordinary conditions of daily life, including employment); 38 C.F.R. § 4.40 (addressing functional loss when evaluating disabilities of the musculoskeletal system); 38 C.F.R. § 4.21 (2013) (providing that "[c]oordination of rating with impairment of function will . . . be expected in all instances").  There is no indication that the effects of the Veteran's right hip disorder on his ability to work or engage in activities of daily living are beyond those contemplated by a 20 percent rating under DC 5255.  

Thus, because the rating criteria reasonably describe the Veteran's disability picture, the first step of the inquiry is not satisfied.  Thun, 22 Vet. App. at 115.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, frequent periods of hospitalization with regard to the Veteran's right hip disorder are not shown, and interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  Accordingly, referral for extraschedular consideration is not warranted.  See id.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating greater than 20 percent for the Veteran's right hip fibrous dysplasia is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 

ORDER

Entitlement to a rating greater than 20 percent for right hip fibrous dysplasia is denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


